Citation Nr: 0800050	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-31 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person, or 
on account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the benefit sought on 
appeal.   


FINDINGS OF FACT

1.  The veteran is not shown to be, as a result of his 
service-connected psychiatric disability, permanently 
bedridden or so helpless as to be in need of the regular aid 
and attendance of another person; or substantially confined 
to his dwelling and its immediate premises.

2.  The veteran has only one service-connected disability 
that is currently rated as 100 percent disabling; and he 
lives at home and is not substantially confined to his home 
or its immediate premises by reason of service-connected 
disability.


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and 
attendance of another person, or on account of being 
housebound, are not met.  38 C.F.R. §§ 1114(l), (s), 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.350, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in March 
2005.  In that letter the RO informed the veteran of the 
types of evidence needed in order to substantiate his claim 
on appeal for special monthly compensation.  VA has also 
informed the veteran of the division of responsibility 
between the veteran and VA for obtaining that evidence, and 
VA requested that the veteran provide any information or 
evidence in her possession that pertained to such claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claim adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice regarding the claim pursuant to Dingess is 
mooted by the denial here below.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of service and post-service medical 
records, and statements made in support of the veteran's 
claim, and other materials.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her appealed 
claim.

II.  Analysis

The veteran claims entitlement to special monthly 
compensation (SMC) based on the need for regular aid and 
attendance of another person, or on account of being 
housebound.  These matters are governed by provisions of 38 
U.S.C.A. § 1114 (l), (s); and 38 C.F.R. § 3.350(b), (i).  

First, under 38 U.S.C.A. § 1114(l), special monthly 
compensation is payable if as the result of service-connected 
disability, the veteran has an anatomical loss or loss of use 
of both feet, or of one hand and one foot; has blindness in 
both eyes with visual acuity of 5/200 or less; is permanently 
bedridden; or is so helpless as to be in need of regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  There is no evidence or claim of any 
service-connected anatomical loss or loss of use of any 
extremity, or of blindness or visual acuity of 5/200, to 
warrant further consideration of these conditions.

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person.  
38 U.S.C.A. § 3.350(b).  As it pertains to the present case, 
criteria for establishing such need include whether the 
veteran is blind; is permanently bedridden; or is so helpless 
as to be in need of regular aid and attendance as determined 
under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 
38 C.F.R. § 3.352(a), the following factors will be accorded 
consideration in determining whether the veteran is in need 
of regular aid and attendance of another person: 

(1) the inability of the veteran to dress or 
undress himself, or to keep himself ordinarily 
clean and presentable; 

(2) frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without 
such aid; 

(3) inability of the veteran to feed himself 
because of the loss of coordination of upper 
extremities or because of extreme weakness; 

(4) inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care 
or assistance on a regular basis to protect the 
veteran from the hazards or dangers incident to his 
daily environment.  

38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will 
be a proper basis for the determination of whether the 
veteran is in need of regular aid and attendance of another 
person.  "Bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable if the veteran has a single service-
connected disability rated as 100 percent and, 

(1) has additional service-connected disability or 
disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-
connected disability and involving different 
anatomical segments or bodily systems, or 

(2) is permanently housebound by reason of service-
connected disability or disabilities.  This 
requirement is met when the veteran is 
substantially confined as a direct result of 
service-connected disabilities to his dwelling and 
the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably 
certain that the disability or disabilities and 
resultant confinement will continue throughout his 
lifetime.  

38 U.S.C. 1114(s); 38 C.F.R. § 3.350(i)(2).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Entitlement to the SMC benefits discussed above require that 
the conditions described be due to service-connected 
disability.  In this case, the only disability for which 
service connection has been granted is a psychiatric 
disorder, which is classified by the RO for rating purposes 
as schizophrenia.  This disability is rated on a schedular 
basis as totally (100 percent) disabling.  

The applicable evidence of record on which the Board relied 
to evaluate the veteran's claim consists of VA and private 
medical records.  The veteran has a long medical history, 
first shown in private medical records in 1969, of 
psychiatric symptomatology.  The RO granted service 
connection in 1973 for schizophrenia.  The recent medical 
evidence material to the current claim includes the 
following.

In support of his claim for SMC benefits, the veteran 
submitted a VA Form 21-2680, Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance, 
which was filled out and signed in December 2004 by a VA 
medical care provider.  The completed form contains replies 
to questions with respect to the veteran's condition and 
limitations that may require daily services of a skilled 
health care provider.  That report shows that the veteran 
reported problems of having difficulty ambulating with falls; 
increased difficulty with bathing, dressing and household 
activities; and need of assistance with meal preparation.  

The examiner noted that the following conditions were 
present.  The veteran had occasional involuntary movements of 
extremities, and relied on motorized wheelchair for mobility.  
The veteran's upper extremities had decreased strength of 
4/5, decreased grip and fine motor skills, with occasional 
jerky movements; and the veteran needed assistance with 
buttons and shoe laces.  The arms moved very slowly.  The 
lower extremities had strength of  4/5 to 5/5; and minimal 
decreased range of motion.  The veteran had difficulty with 
lower body dressing; and his gait was abnormal with a wide 
based and small shuffling steps.  He had a history of falls.  
The veteran had a moderate decreased strength in the 
lumbosacral spine.  

The examiner noted that the veteran had schizophrenia, and 
mild dementia due to a cerebrovascular accident of vascular 
etiology.  The veteran was living alone, and had a gait 
abnormality and poor balance with a history of frequent 
falls.  He needs assistance with personal care and household 
management, and spends most of his time in his apartment.  He 
is estranged from his family, forgetful at times, and has 
occasional urgency and urinary leakage.  He occasionally 
receives some assistance from a friend who can no longer 
provide all the assistance that is needed for activities of 
daily living.  The examiner found that the veteran was able 
to walk without assistance of another person, and can walk 
less than one block.  He leaves his home using a motorized 
wheelchair, and ambulates in his apartment using a rolling 
walker.  
 
The report contains diagnoses of schizophrenia; epilepsy; 
multi-focal infarcts; bilateral thalamic hemorrhage in May 
1999 and October 2002; residual right lower extremity 
hemiparesis; speech dysarthria (slurred speech); falls; 
normal pressure hydrocephalus; hypertension; 
hypercholesterolemia; anemia; and overweight.

In the report of a June 2005 VA examination for mental 
disorders, the examiner discussed the veteran's reported 
complaints regarding physical conditions requiring assistance 
of others; and discussed the mental status examination the 
veteran underwent at that time.  The examiner noted that the 
veteran suffered from status post bilateral thalamic 
hemorrhages and several hemorrhages that occurred in the 
right hemisphere; and from a seizure disorder, Parkinsonian 
symptoms, gait disturbance and impaired speech.  The veteran 
also had vascular dementia.  

On mental status examination, the examiner found the veteran  
to be cooperative, somewhat blunted in affect, and oriented 
times three.  The examiner had difficulty understanding the 
veteran due to his slurred speech.  The veteran's judgment 
and insight were fair, and he denied having any suicidal or 
homicidal ideation, and was not currently experiencing any 
psychotic symptoms.  The examiner found that there was no 
reason why the veteran could not manage his own finances.  
After examination, the report contains a diagnosis of 
paranoid schizophrenia by history; and a global assessment of 
functioning score of 50.

The examiner opined that the veteran could benefit from more 
assistance in bathing, dressing, ambulating and meal 
preparation; and that the veteran clearly needed round the 
clock assistance.  The examiner also opined that the 
veteran's incapacity was medical in nature; but that it was 
beyond the examiner's expertise to comment as to the degree 
that the incapacity was due to medical versus psychiatric.    

In the report of a June 2005 VA examination "for aid and 
attendance or housebound" the examiner noted a past medial 
history of chronic schizophrenia; history of cerebrovascular 
accident (right handed), bilateral thalamic hemorrhage in 
1999 and 2002, residual right hemiparesis and gait disorder 
and memory problems; seizure disorder, most recently two 
years before; hypertension; hyperlipidemia; and anemia.  

The examiner noted that the veteran used a motorized wheel 
chair and had a rolling walker.  He occasionally falls.  He 
had no recent seizures, and no urinary symptoms or 
gastrointestinal symptoms.  The veteran had difficulty 
writing since his cerebrovascular accident.  The veteran did 
not require an attendant to report to the examination; he 
came alone using "access a ride."   The examiner indicated 
that the veteran was not presently hospitalized; was not 
bedridden; and was capable of managing his benefits.  The 
veteran reported that he had no dizziness or loss of 
consciousness, but he uses a scooter and is afraid of falls.  
On a typical day the veteran sits in an outside area of the 
building where he lives.  

On physical examination, the examiner made findings that the 
veteran needed assistance with showering and toileting and 
fastening clothing, and was unable to write.  Regarding 
ambulation, the veteran was able to walk room to room with a 
walker, and used a rolling walker and scooter as mechanical 
aids for ambulation.  The examiner opined that the veteran 
was able to leave home to make doctors' appointments. 

After examination, the diagnoses included (1) chronic 
schizophrenia; (2) status post multiple strokes with right 
hemiparesis, gait disorder, memory problems; (3) normal 
pressure hydrocephalus; and (4) hypertension.

Recent VA medical treatment records produced from December 
2004 to June 2005 show complaints and treatment for various 
conditions.  These records contain findings that are overall 
consistent with findings in the above cited examinations.  
These treatment records generally show neurological 
conditions affecting the veteran's mobility and usefulness of 
his upper extremities, as well as cognitive abilities.  These 
records show that he has a history of multi-focal infarcts 
with bilateral thalamic hemorrhages associated with residual 
right lower extremity hemiparesis; impaired communication 
skills, mainly in writing; and gait disorder and history of 
falls.  These records also show old lacunar infarcts shown on 
MRI, associated with dementia-vascular etiology, and with 
decreased short-term memory.  

On review of the record, the Board concludes that the 
evidence does not show that the veteran is permanently 
bedridden, or so helpless as to be in need of regular aid and 
attendance due to service-connected disability.  First, none 
of the medical records indicate that the veteran is bedridden 
at all, and one examiner specifically found that the veteran 
was not.  The record shows that the veteran is able to 
ambulate, even though only with use of mechanical aids.   

The remaining question with regard to aid and attendance is 
whether his service connected psychiatric disability is 
manifested by any of the factors listed in 38 C.F.R. § 3.352.  
As reflected in the medical records discussed above, the 
medical evidence shows that the veteran's need for any aid 
and attendance is due to non-service-connected physical 
disabilities, and not to the service-connected schizophrenia.  
As discussed above, the veteran's main complaints relate to 
physical conditions that have not been shown to be associated 
with his service-connected psychiatric disability.  

Even though there is some evidence of mental capacity 
deficits-dementia, communication deficits, and memory 
deficits-these have been associated with neurological 
conditions due to previous vascular incidents, including 
multi-focal infarcts with bilateral thalamic hemorrhages.  
None of the medical professionals has associated any of these 
pathologies to the service-connected schizophrenia.  

In sum, review of medical records shows that the medical care 
providers and examiners have indicated that other disorders 
that are unassociated with the service-connected psychiatric 
disability resulted in limitations resulting in a need of aid 
and attendance.  

Recent VA mental disorders examination shows that the veteran 
was oriented, his judgment and insight were fair, he had no 
suicidal or homicidal ideation, and was not experiencing any 
psychotic symptoms.  The examiner found no reason the veteran 
could not manage his own finances; and found that the veteran 
was not experiencing any psychotic symptoms.  The diagnosis 
during that examination was that the veteran had paranoid 
schizophrenia by history.  The examiner found the veteran to 
have a Global Assessment of Functioning (GAF) score of 50.  

A GAF score from 41 to 50 is defined as serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  A GAF score from 51 to 60 represents moderate 
symptoms, or moderate difficulty in social or occupational 
functioning.  See Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).

A score of 50 is defined as associated with serious symptoms.  
That score, however, is at the high end of that section of 
the GAF scale, and proximate to the beginning of the next 
segment starting at 51, which is defined as associated with 
moderate symptoms.  Moreover, a score of 50 in and of itself 
does not in any way imply that the veteran is in need of 
regular aid and attendance.  Nor did the VA examiner opine 
that the veteran was in need of regular aid and attendance 
due to the veteran's psychiatric condition.  Rather, the VA 
psychiatric examiner opined specifically that the veteran's 
incapacity was medical in nature.  Moreover, both VA 
examiners in June 2005 indicated that the schizophrenia was 
part of a past medical history, with no current psychotic 
symptoms present.

With respect to whether SMC is warranted under 38 U.S.C.A. 
§ 1114(s), while the veteran has a disability rated as 100 
percent disabling, the veteran does not have additional 
service-connected disability or disabilities independently 
ratable at 60 percent.  Further, all of the evidence is to 
the effect that the veteran is able to leave his home or its 
immediate premises, albeit, it shows that he may not be able 
to leave these premises without support of a motorized 
scooter.  The veteran was able to arrive at his June 2005 VA 
examination for aid and attendance without an attendant.

Therefore, the veteran does not qualify for special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound due to 
disability.  Thus, in summary, the preponderance of the 
evidence is against the veteran's claim on appeal here.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the Board has 
no other recourse but to deny the claim. 38 U.S.C.A. § 
5107)(b); Gilbert, supra.


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or on 
account of being housebound, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


